DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/14/2019 and 3/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the host machine" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hao et al. (EP  3144835A1; hereinafter Hao).
Regarding claim 1: 
Hao discloses a fingerprint reader (see Fig. 7), comprising: 
an fingerprint sensor operable to, in response to detecting a touch by a user, provide a signal to a controller (see Fig. 8; fingerprint detection electrode 712; also see Fig. 2, step 201); and 
the controller coupled to the fingerprint sensor  (see Fig. 8; fingerprint scanning and identification unit 714 is a controller; also see paragraphs 39 and Fig. 2, step 202) and configured to, in response to receiving the signal, cause an electronic device to switch from a sleep mode to a wake-up mode, the fingerprint reader being coupled to the electronic device (see Fig. 8; control chip 72 and terminal connecting to the control chip 72 correspond to an electronic device; also see Fig. 2, step 203).
Regarding claim 2: 
Hao discloses the fingerprint reader of claim 1, wherein the controller is configured to: 
in response to receiving the signal, obtain a fingerprint of the user captured by the fingerprint sensor (see Fig. 4, after touch operation is detected and the touch gesture is conforming to rules, the fingerprint is scanned in); 
compare the fingerprint with at least one pre-stored fingerprint (see Figs. 2 and 4; in step 202, the fingerprint information is successfully identified requires comprising the detected fingerprint with at least one pre-stored fingerprint; also see paragraph 3; “comparing the fingerprint data input…with a stored fingerprint sample”); and 
in response to determining that the fingerprint matches the at least one pre-stored fingerprint, provide a wake-up command to the electronic device (see Figs. 2 and 4; in step 203, a wake signal is provided to the control chip 72 which is connected to the terminal such as mobile phone or table computer; also see Fig. 8; awakening signal is sent to the control chip 72).
Regarding claim 7: 
Hao discloses an electronic device (see Fig. 8 and paragraph 28; the terminal correspond to an electronic device), comprising: 
a processing unit (see paragraph 28; the mobile phone tablet computer inherently includes a processing unit); and 
a driver module (see Fig. 8; control chip 72), when executed by the processing unit, configured to: 
receive a wake-up command from a fingerprint reader (see Fig. 8; awakening signal from fingerprint reader is received by the control chip 72); and 
in response to receiving the wake-up command, switch the electronic device from a sleep mode to a wake-up mode (see Fig. 2, step 203).
Regarding claims 10 and 11: 
Claims 10 and 11 recite similar limitation as claims 1 and 2, respectively.  Hence, claims 10 and 11 are rejected under the same reasons as discussed above in claims 1 and 2, respectively.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of EcoID (Applicant Admitted Prior Art).
Regarding claim 5: 
Hao discloses all the features in claim 1.  However, Hao does not disclose the fingerprint reader, wherein the fingerprint reader further comprises: 
a connector for coupling to a dock, the dock having an extension cable for connecting to the electronic device.
In the same field of endeavor, EcoID discloses a fingerprint reader, comprising: 
a connector for coupling to a dock, the dock having an extension cable for connecting to the electronic device (see figures in pages 1-2; the fingerprint sensor is provided in a housing (i.e., dock), the housing or dock is coupled to a USB via an extension cable). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the fingerprint sensor of Hao such that the fingerprint reader further comprises a connector for coupling to a dock, the dock having an extension cable for connecting to the electronic device as taught by EcoID.  One of ordinary skill in the art would have been motivated to do this because fingerprint reader can be made portable and usable amongst different electronic devices to conveniently incorporate biometric authentication into a sign-in process (see EcoID, page 2). 
Regarding claim 6: 
Hao and EcoID disclose all the features in claim 5.  EcoID further discloses the fingerprint reader, wherein the connector complies with a universal serial bus (USB) protocol (see EcoID, page 2; EcoID is operable on any window device with a standard USB port). 
The motivation to combine Hao and EcoID is provided in claim 5 above. 
Claims 3, 4, 8, 9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Lee et al. (US 2017/0244703; hereinafter Lee).
Regarding claim 3: 
Hao discloses all the features in claim 2.  Hao does not disclose the fingerprint reader, wherein the controller is further configured to: 
in response to receiving an indication that the electronic device is woken up, facilitate login of an account corresponding to the user on the electronic device.
In the same field of endeavor, Lee discloses an electronic device (see Fig. 5, electronic device 400), comprising: 
a controller (see Fig. 4, controller 480), wherein the controller is configured to: 
in response to receiving an indication that the electronic device is woken up, facilitate login of an account corresponding to the user on the electronic device (see Fig. 17 and paragraphs 330-331; signal 1717 is an indication that the electronic device 500 is woken up; signal 1717 facilitate the authentication of the user to login of an account on electronic device 500).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic of Hao such that the controller is configured to in response to receiving an indication that the electronic device is woken up, facilitate login of an account corresponding to the user on the electronic device as taught by Lee. One of ordinary skill in the art would have been motivated to do this because power consumption of the fingerprint reader can be reduced (see Lee, paragraph 380).
Regarding claim 4: 
Hao discloses all the features in claim 1. Hao further discloses the fingerprint reader, wherein the controller is configured to: 
compare the fingerprint with at least one pre-stored fingerprint (see Figs. 2 and 4; in step 202, the fingerprint information is successfully identified requires comprising the detected fingerprint with at least one pre-stored fingerprint; also see paragraph 3; “comparing the fingerprint data input…with a stored fingerprint sample”); and 
in response to determining that the fingerprint matches the at least one pre-stored fingerprint, facilitate login of an account corresponding to the user on the electronic device (see Fig. 2, step 203 and paragraph 32).
Hao does not disclose the controller is configured to: 
in response to receiving an indication that the electronic device is woken up, obtain the fingerprint of the user captured by the fingerprint sensor. 
In the same field of endeavor, Lee discloses an electronic device (see Fig. 5; electronic device 400) comprising: 
a controller (see Fig. 4, controller 480); wherein the controller is configured to: 
in response to receiving an indication that the electronic device is woken up, obtain the fingerprint of the user captured by the fingerprint sensor (see Fig. 17 and paragraphs 330-331; signal 1717 is an indication sent from the second electronic device (i.e., the electronic device), and in response to the signal 1717, fingerprint is obtained by the fingerprint reader).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device of Hao such that the controller is configured to in response to receiving an indication that the electronic device is woken up, obtain the fingerprint of the user captured by the fingerprint sensor as taught by Lee. One of ordinary skill in the art would have been motivated to do this because power consumption of the fingerprint reader can be reduced (see Lee, paragraph 380).
Regarding claim 8: 
Hao discloses all the features in claim 7.  However, Hao does not disclose the electronic device, wherein the driver module is further configured to, in response to the electronic device being woken up, send an indication that the electronic device is woken up to the fingerprint reader.
In the same field of endeavor, Lee discloses an electronic device, wherein the driver module (see Fig. 17; the second electronic device 500 includes a driver module) is further configured to, in response to the electronic device being woken up (see Fig. 17, wake-up command from first electric device 400), send an indication that the electronic device is woken up to the fingerprint reader (see Fig. 17; signal 1717 is an indication of the electronic device is woken up, and the signal is send to the first electronic device, which includes the fingerprint reader; also see paragraphs 330-331).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device of Hao such that the driver module is further configured to, in response to the electronic device being woken up, send an indication that the electronic device is woken up to the fingerprint reader as taught by Lee. One of ordinary skill in the art would have been motivated to do this because power consumption of the fingerprint reader can be reduced (see Lee, paragraph 380). 
Regarding claim 9: 
Hao and Lee discloses all the features in claim 8.  Hao further discloses the electronic device 8, wherein the driver is further configured to: 
in response to determining that a fingerprint of the user captured by the fingerprint reader matches at least one pre-stored fingerprint, log in an account corresponding to the user on the electronic device (see Fig. 2, step 203 and paragraph 32).
Regarding claim 12: 
Claim 12 recites similar limitation as claim 3.  Hence, claim 12 is rejected under the same reason as discussed above in claim 3. 
Regarding claim 13: 
Claim 13 recites similar limitations as claim 4.  Hence, claim 13 is rejected under the same reason as discussed above in claim 4. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US 2008/0025581) is cited to show a standalone fingerprint reader that has a USB connector. 
O’Connor et al. (US 5,838,306) discloses a mouse device having a fingerprint reader.  
Mambakkam et al. (US 2002/0073340) discloses a fingerprint sensor connected to an electronic device through a cable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625